OliveR, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, that the market value or the price, at the time of exportation to the United States, of the merchandise covered by the above appeal for reappraisement, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was the appraised value less the amount added to meet advances made by the Appraiser in similar cases, plus 4)4% Transmission Tax, and that there is no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of the merchandise here involved, and tbat such value was tbe appraised value, less tbe amount added to meet advances made by the appraiser in similar cases, plus 4% per centum transmission tax.
Judgment will be rendered accordingly.